Eranktjm, Judge.
The purported bill of exceptions in this case recites the history of the case, including a statement that a motion for new trial was filed and amended and that the same came on for a hearing before the trial judge who after hearing argument overruled the motion and refused to grant a new trial. Following this recitation Armstrong designates himself as plaintiff in error and the State of Georgia as defendant in error, and he then specifies the portions of the record alleged to be material “to a clear understanding of the errors complained of.” Next, the bill of exceptions states that “Plaintiff in error . . . -assigns error on all the rulings herein complained of as being contrary to law, the principles of justice and equity; and as complained of in the three original grounds of the motion for a new trial.” No ruling or judgment is assigned as error in the bill of exceptions as being contrary to law, the principles of justice and equity, and the bill of exceptions contains no assignment of error on the final judgment, which was the overruling of the motion for new trial. It therefore presents nothing for a decision by this court. Accordingly, the writ or error must be dismissed. Code Ann. § 6-901; Loftin v. State, 16 Ga. App. 195 (84 SE 833); Hardison v. Guerry, 23 Ga. App. 498 (98 SE 392); Griffin v. Garrard, 42 Ga. App. 337 (156 SE 270); Livingston v. Harry Somers, Inc., 43 Ga. App. 367 (158 SE 617); Combs v. State, 72 Ga. App. 793 (35 SE2d 315); Ayares Small Loan Co. v. Maston, 78 Ga. App. 628, 629 (4) (51 SE2d 699); J. L. Todd Auction Co. v. Bryan, 105 Ga. App. 206 (124 SE2d 295); *764Brannen v. Buie, 208 Ga. 193 (65 SE2d 808); Fulton County v. Philips, 208 Ga. 795 (69 SE2d 865).
Decided October 16, 1962.
H. Alonzo Woods, for plaintiff in error.
Walter C. McMillan, Jr., Solicitor General, contra.

Writ of error dimissed.


Nichols, P. J., and Jordan, J., concur.